DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “… is disclosed,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. (CN 107324041 A) (“Du”). English equivalent US 2019/0152721 A1 will be used below as the translation of Du.
Claim 1: a mechanical arm (22) configured for holding a semiconductor part carrier (paragraph [0040], “cassette”); an imaging system coupled to the mechanical arm and configured for automatically locating a goal position on a surface onto which the semiconductor part carrier is to be placed (24/30/31);
Claim 2: the semiconductor part carrier is operable to hold a plurality of semiconductor parts (“plurality” is construed as “different”); each of the plurality of semiconductor parts comprises at least one of: a semiconductor wafer and a semiconductor die (cassette holds at least wafers);
Claim 3: the imaging system comprises a camera that is configured for capturing a picture of an optical code on the surface (“The horizontal locating member 30 is used for capturing a horizontal feature of the surface of the cassette” a feature is construed to be a type of optical code since the camera interprets the feature); the optical code indicates the goal position on the surface (the feature is indicative of the goal);
Claim 4: wherein: the imaging system further comprises a light source that is adjacent to the camera and configured for emitting lights for the camera to capture pictures (the source of the light is the object that the camera sees, otherwise, the camera could not see it);
Claim 5: wherein: the mechanical arm has a shape of a fork that comprises a handle and two prongs coupled to the handle (2); the two prongs are parallel to each other (Fig. 2); and each of the two prongs has a proximal end coupled to the handle and a distal end farther away from the handle than the proximal end (Fig. 2);
Claim 6: wherein: the imaging system is located at the distal end of a first one of the two prongs (31);
Claim 7: a sensor located at the distal end of a second one of the two prongs and configured for detecting a barrier on a moving path of the mechanical arm to avoid a collision with the barrier (24);
Claim 8: wherein: each of the two prongs has a groove between the proximal end and the distal end of the prong; each groove on a prong has a proximal end and a distal end respectively corresponding to the proximal end and the distal end of the prong; and each groove is configured for holding a grip of the semiconductor part carrier (grooves at 25/23; Fig. 2-3);
Claim 9: a pair of pressure sensors each of which is located on a respective one of the two prongs and in the respective groove of the prong, wherein the pressure sensors are configured for determining a holding status of the semiconductor part carrier held by the mechanical arm based on pressure detection (paragraph [0040]; 23);
Claim 11: a size adapter located in each groove and configured for adaptively fitting the mechanical arm to semiconductor part carriers with various sizes (the bottom portion of the groove and 25 allow for semiconductor part carriers with various sizes);
Claim 12: a pair of light sensors each of which is located on a respective one of the two prongs and between the proximal end of the respective prong and the proximal end of the groove on the respective prong, wherein the pair of light sensors are configured for determining a holding status of the semiconductor part carrier held by the mechanical arm based on light detection (30/31; paragraphs [0038]-[0039]);
Claim 13: a mechanical arm (22) configured for holding a semiconductor part carrier (paragraph [0040], “cassette”); a pair of pressure sensors (23) located on the mechanical arm and configured for determining a holding status of the semiconductor part carrier held by the mechanical arm based on pressure detection;
Claim 14: wherein: the mechanical arm has a shape of a fork (22) that comprises a handle (2) and two prongs coupled to the handle; each of the two prongs has a proximal end coupled to the handle and a distal end farther away from the handle than the proximal end; each of the two prongs has a groove that is between the proximal end and the distal end of the prong and is configured for holding a grip of the semiconductor part carrier; each groove on a prong has a proximal end and a distal end respectively corresponding to the proximal end and the distal end of the prong (Fig. 2);
Claim 15: wherein: each of the pair of pressure sensors is located on a respective one of the two prongs and in the respective groove of the prong; the pressure sensors are configured for determining a holding status of the semiconductor part carrier held by the mechanical arm based on pressure detection (paragraph [0040]; 23);
Claim 17: a pair of light sensors each of which is located on a respective one of the two prongs and between the proximal end of the respective prong and the proximal end of the groove on the respective prong, wherein: the pair of light sensors are configured for determining a holding status of the semiconductor part carrier held by the mechanical arm based on light detection; and the semiconductor part carrier is determined to be successfully held by the mechanical arm based on both the pressure detection by the pair of pressure sensors and the light detection by the pair of light sensors (30/31; paragraphs [0038]-[0039]);
Claim 18: holding a semiconductor part carrier (2; paragraph [0040], “cassette”); 
automatically locating a goal position on a surface onto which the semiconductor part carrier is to be placed (with 24/30/31); 
placing the semiconductor part carrier onto the surface based on the goal position (Fig. 3);
Claim 19: wherein automatically locating the goal position comprises: emitting a light to an optical code on the surface (the source of the light is the object that the camera sees, otherwise, the camera could not see it); capturing a picture of the optical code based on the light; and determining the goal position on the surface based on the picture of the optical code (“The horizontal locating member 30 is used for capturing a horizontal feature of the surface of the cassette” a feature is construed to be a type of optical code since the camera interprets the feature; the feature is indicative of the goal).
Claim 20: detecting a pressure signal representing a pressure of the semiconductor part carrier applied on the mechanical arm (23); 
detecting a light signal indicating an existence of the semiconductor part carrier between prongs of the mechanical arm having a shape of a fork (30/31; paragraphs [0038]-[0039]); 
determining that the semiconductor part carrier is successfully held by the mechanical arm based on both the pressure signal and the light signal (30/31; paragraphs [0038]-[0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du. Du discloses all the limitations of the claims as discussed above; and
Claim 10: wherein: a first one of the pair of pressure sensors is located in a first groove and has a closer distance to the proximal end of the first groove than that to the distal end of the first groove (Fig. 2, 23; (proximal end coupled to the handle and a distal end farther away from the handle)); 
Claim 16: wherein: a first one of the pair of pressure sensors is located in a first groove and has a closer distance to the proximal end of the first groove than that to the distal end of the first groove (Fig. 2, 23);
Du does not directly show:
Claim 10: wherein: a second one of the pair of pressure sensors is located in a second groove and has a closer distance to the distal end of the second groove than that to the proximal end of the second groove; 
Claim 16: wherein: a second one of the pair of pressure sensors is located in a second groove and has a closer distance to the distal end of the second groove than that to the proximal end of the second groove.
Du shows a similar orientation having:
Claim 10: wherein: a second one of the pair of pressure sensors is located in a second groove and has a closer distance to the distal end of the second groove than that to the proximal end of the second groove; 
Claim 16: wherein: a second one of the pair of pressure sensors is located in a second groove and has a closer distance to the distal end of the second groove than that to the proximal end of the second groove;
for the purpose of balancing and/or sensing different parts of the semiconductor part carrier (front/back; different sides) for better transferring efficiencies due to fewer conveying errors.
It has been found that the rearrangement of parts is within the skill of one of ordinary skill in the art (MPEP 2144.04 (VI) (C)); therefore, it is obvious to rearrange at least one pressure sensor 23 of Du and locating pin 25 to be located as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Du as taught by Du and include Du’s similar orientation having:
Claim 10: wherein: a second one of the pair of pressure sensors is located in a second groove and has a closer distance to the distal end of the second groove than that to the proximal end of the second groove; 
Claim 16: wherein: a second one of the pair of pressure sensors is located in a second groove and has a closer distance to the distal end of the second groove than that to the proximal end of the second groove; 
Claim 16: wherein: a first one of the pair of pressure sensors is located in a first groove and has a closer distance to the proximal end of the first groove than that to the distal end of the first groove; and a second one of the pair of pressure sensors is located in a second groove and has a closer distance to the distal end of the second groove than that to the proximal end of the second groove;
for the purpose of balancing and/or sensing different parts of the semiconductor part carrier (front/back; different sides) for better transferring efficiencies due to fewer conveying errors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0335651 discloses holding a semiconductor part carrier ER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652